               Case 1:17-cr-00142-RA Document 594
                                              593 Filed 07/23/21 Page 1 of 1
                                               U.S. Department of Justice
     [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, NY 10007


                                                           July 23, 2021

     BY ECF
     The Honorable Ronnie Abrams
     United States District Judge
     Southern District of New York
     40 Foley Square
     New York, NY 10007

            Re:     United States v. Kermit Irizzary, a/k/a “Kerm,” 17 Cr. 142 (RA)

     Dear Judge Abrams:

            A status conference in the above-captioned matter is presently set for August 6, 2021 at
     9:00 a.m. regarding the alleged violations of the conditions of the defendant’s supervised release.

             As the Court is aware, the U.S. Probation Office amended its initial Violation Report on or
     about February 1, 2021 to add a violation related to the conduct charged in United States v. Irizarry,
     21 Cr. 60 (MKV). The parties had a status conference in the case before Judge Vyskocil on May
     17, 2021. Defense counsel in that matter has filed a motion to dismiss the indictment based on the
     Sixth Amendment and the Jury Selection and Service Act, which motion was fully briefed as of
     May 13, 2021. At the status conference, Judge Vyskocil confirmed that defense counsel did not
     intend to file additional motions and set a tentative trial date in November 2021.

             As the parties do not presently have a substantive update for the Court other than as set
     forth above, the parties jointly request an adjournment of the status conference in this matter for
     approximately 45 days.

                                                    Respectfully submitted,
Application granted. The conference is
adjourned to September 23, 2021 at 9:00 a.m.        AUDREY STRAUSS
                                                    United States Attorney
SO ORDERED.

                                                by: _______________________________
________________________                            Emily A. Johnson
Ronnie Abrams, U.S.D.J.                             Assistant United States Attorney
July 23, 2021                                       Southern District of New York
                                                    (212) 637-2409


     cc:    Megan Benett, Esq. (by ECF)
